Myrick, J.
Upon receiving the petition of three creditors of Bryant, the debtor, the court made an order that Bryant *35show cause why he should not be adjudged an insolvent debtor, and a surrender of his estate be made for the benefit of bis creditors. On the return day of the order, Bryant appeared in person and with counsel, and after hearing statements and admissions made by him and his counsel, the court adjudged him an insolvent debtor, and ordered that all proceedings against him and his property be stayed. The court also appointed a receiver of his property, and ordered notice to be given to creditors by publication. At this point in the history of the case, the sheriff, Crosby, who had previously attached goods of Bryant for a debt due the plaintiffs, and had advertised a sale under execution, turned the property over to the receiver. This action is brought to recover of the sheriff and his bondsmen the value of the property so turned over.
We are of opinion that the court had jurisdiction to adjudge Bryant an insolvent, in an involuntary proceeding, without waiting for the meeting of creditors.
We think the evidence sustains the findings of the court as to the fraudulent procurement of the attachment and obtaining the judgment, as against the insolvent law.
We see no error in the record.
Judgment and order affirmed.
Shabpsteix, J., and Thorxtox, J., concurred.